DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 03/05/2020 and 04/07/2022 have been considered by the examiner.
The information disclosure statement filed 10/25/2019 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, but the information referred to therein has not been considered.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5-12 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hammer et al. (US 2007/0252951).
Regarding claim 1, Hammer discloses, a multi-scale scanning imaging system of the retina (Figs. 1-6) comprising: 
at least one first lighting and detection module (100, 500) configured for emitting at least one first lighting beam with a diameter of given dimension and for detecting at least one first beam reemitted by the retina; 
at least one first scanning module (156, 164, 518, 527) of the at least one first lighting beam (Para 0061 and 0068-0069) and the at least one first reemitted beam (Para 0061 and 0068-0069); 
a first optical path, referred to as a "wide field" path (104, 503), for focusing the at least one first lighting beam on the retina and for receiving the at least one first beam reemitted by the retina (172, 512), comprising: 
a first optical system (536, 537) with a first magnification configured to conjugate a plane located near a plane of rotation of the at least one scanning module and the plane of the entrance pupil of the eye; 
a second optical path, referred to as a "small field" path (120, 509, 512, 560, 568), for focusing the at least one first lighting beam on the retina and for receiving the at least one first beam reemitted by the retina, comprising: 
a wavefront correction device (176, 180, 568) having an effective surface of given dimension; 
a second optical system (547) with a second magnification configured to conjugate a plane located near a plane of rotation of the at least one first scanning module and the effective surface of the wavefront correction device, 
a third optical system (548) with a third magnification, comprising at least part of the first optical system, configured to conjugate said effective surface of the correction device and the plane of the entrance pupil of the eye; 
at least one first optical deflection element (541e), at least partially reflective, configured to send the at least one first beam reemitted by the retina on one and/or the other of the first and second imaging paths and intended to be positioned on the first imaging path, between the common part of the first and third optical systems and the at least one first scanning module, and on the second imaging path, between the common part of the first and third optical systems and the wavefront correction device (Para. 0067-0073).
Regarding claim 2, Hammer discloses, the first optical deflection element is further configured to send the at least one first lighting beam on one and/or the other of the first and second imaging paths (Para. 0067-0073).
	Regarding claim 3, Hammer discloses, a second optical deflection element is configured to send the at least one first lighting beam on one and/or the other of the first and second imaging paths (Para. 0067-0073 and 541a-e).
	Regarding claim 5, Hammer discloses, the at least one first optical deflection element is a dichroic plate (541e), configured to send the at least one first beam reemitted by the retina on one of said first and second imaging paths and sending at least one second beam reemitted by the retina, of a wavelength that it different from that of said at least one first beam reemitted by the retina, on the other imaging path (Para. 0067-0073).
Regarding claim 6, Hammer discloses, the at least one first lighting and detection module comprises at least one point light source and at least one confocal detection system and is configured for AOSLO type imaging of the retina (Para. 0070 and see Fig. 5c).
Regarding claim 7, Hammer discloses, at least one first lighting and detection module comprises at least one point light source and at least one interferometer and is configured for OCT type imaging of the retina (Para. 0055).
Regarding claim 8, Hammer discloses, a second lighting and detection module (515, 525) configured for emitting at least one second lighting beam with a diameter of given dimension and for detecting at least one second beam reemitted by the retina; a second scanning module (518, 527) of the at least one second lighting beam and the at least one second reemitted beam.
Regarding claim 9, Hammer discloses, a wavefront analysis module (163, 180 and 570) configured to analyze at least part of the optical defects of a beam reemitted by the retina and sent on the second imaging path.
Regarding claim 10, Hammer discloses, the wavefront analysis module (Para. 0047) comprises a Shack-Hartmann type analyzer (176).
Regarding claim 11, Hammer discloses, a lighting module (192) configured for emitting a lighting beam for lighting the retina for the measurement of the optical defects (Para. 0057).
Regarding claim 12, Hammer discloses, a scanning imaging method of the retina using an imaging system (Figs. 1-6) according to claim 9 (see rejection of claim 9 above).
Regarding claim 14, Hammer discloses, at least one first optical deflection element is a dichroic plate (541e); the method comprising: sending the at least one first beam reemitted by the retina on one of said first and second imaging paths and sending at least one second beam reemitted by the retina on the other imaging path, said first and second beams reemitted by the retina having different wavelengths (Para. 0067-0073).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Hammer et al. (US 2007/0252951) as applied to claims 1 and 12 above, in view of Matsumoto (JP 2014/108212; already of record).
Hammer remains as applied to claims 1 and 12 above.
Hammer does not disclose at least one first optical deflection element is a removable reflecting surface configured to switch between one of the first and second imaging paths and the other.
Matsumoto teaches, from the same field of endeavor that in a multi-scale scanning imaging system (Fig. 6) that it would have been desirable to make at least one first optical deflection element (47) is a removable reflecting surface configured to switch between one of the first and second imaging paths and the other.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make at least one first optical deflection element is a removable reflecting surface configured to switch between one of the first and second imaging paths and the other as taught by the multi-scale scanning imaging system of Matsumoto in the multi-scale scanning imaging system of Hammer since Matsumoto teaches it is known to include these features in a multi-scale scanning imaging system for the purpose of providing a multi-scale scanning imaging system with improved imaging performance and quality.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Nozato et al. (US 2017/004344), Nozato et al. (US 2017/0206657) and Sato (JP 2017-018202) disclose a multi-scale scanning imaging system that includes a first lighting and detection module, a first scanning module, a first “wide field” optical path, a “small field” second optical path, a wavefront correction device, and an optical deflection device.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAWAYNE A PINKNEY whose telephone number is (571)270-1305. The examiner can normally be reached M-F 7:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAWAYNE PINKNEY/Primary Examiner, Art Unit 2872                                                                                                                                                                                            07/08/2022